Case: 3:19-mj-00500-MJN Doc #: 1 Filed: 08/14/19 Page: 1 of 17 PAGEID #: 1

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT , : -

for the "of ~
wit
Southern District of Ohio dU19 thie 24
214 PM Iso
‘ Zt
In the Matter of the Search of )
(Briefly describe the property to be searched ) éy a uh \ j
or identify the person by name and address) ) Case No. 3 > i oy MBAR od YP
3 Electronic Devices in Possession of the Federal )
Bureau of Investigation

APPLICATION FOR A SEARCH WARRANT

I. a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

property to be searched and give its location):
See Attachment A
located in the Southern District of Ohio , there is now concealed (identifi: the

person or describe the property to be seized):

See Attachment B

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
of evidence of a crime:
© contraband, fruits of crime, or other items illegally possessed;
Cl property designed for use, intended for use, or used in committing a crime;

© a person to be arrested or a person who is unlawfully restrained,

The search is related to a violation of:

Code Section Offense Description
21 USC s. 846 conspiracy to distribute and possess with intent to distribute controlled substances
21 USC s. 841(a)(1) possession with intent to distribute/distribution of controlled substances

The application is based on these facts:

Attached Affidavit of Michael T. Fuller

a Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

ww A a
f —\ aes 8 jt A, VEO E ee
\ Applicant 's signature

Michael T. Fuller, TFO of the FBI

Ea & Printed name and title
Sworn to before me and signed in my presence. Ur a Ge
Date: Y | | (4 LY) A vad, \And—
= $5 JudSe’s. signature

Michael Newman, US Magistrate Judge

Printed name and title

  

 

City and state: Dayton, Ohio
Case: 3:19-mj-00500-MJN Doc #: 1 Filed: 08/14/19 Page: 2 of 17 PAGEID #: 2

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

IN THE MATTER OF THE SEARCH OF:
1) Gold Apple iPhone cellular telephone with
no external markings.

2) White and silver Apple iPhone SE Model
A1723 IMEI: 356605080447127.

3) White and gold Apple iPhone SE Model
A1662 IMEI: 353790081634098.
CURRENTLY LOCATED AT 7747 Clyo
Road, Centerville, Ohio 45459.

vay

Case No. ©

 

 

AFFIDAVIT IN SUPPORT OF AN
APPLICATION UNDER RULE 41 FOR A
WARRANT TO SEARCH AND SEIZE

I, Michael T. Fuller, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

f. I make this affidavit in support of an application under Rule 41 of the Federal
Rules of Criminal Procedure for a search warrant authorizing the examination of property—an
electronic device—which is currently in law enforcement possession, and the extraction from

that property of electronically stored information described in Attachment B.

a [am a Task Force Officer (TFO) with the Federal Bureau of Investigation (FBI)
within the meaning of Title 21, United States Code (U.S.C.), Section 878. That is, an officer of
the United States who is empowered by law to conduct investigations of and to make arrests for

offenses enumerated in 21 U.S.C. § 878.
Case: 3:19-mj-00500-MJN Doc #: 1 Filed: 08/14/19 Page: 3 of 17 PAGEID #: 3

3. I am employed as a Police officer with the City of Dayton, Ohio and have been
since 2001. I am currently assigned to the FBI — Cincinnati Division, Dayton Resident Agency
and am a member of the Southern Ohio Safe Streets Task Force (SOSSTF). As such, I am
charged with investigating crimes against the United States of America, including but not limited
to violations of Title 18 and Title 21 of the United States Code. I have received training in drug
trafficking investigations and have participated in numerous narcotics-related investigations
(ultimately leading to successful prosecution) that involved surveillance, gathering evidence of
money laundering, interviewing suspected drug traffickers, and supervising the activities of
informants who provided information and assistance which resulted in the seizure of narcotics. |
am familiar with federal drug laws, and am aware that it is a violation of Title 21, United States
Code, Sections 841(a)(1) and 846 to distribute and possess with intent to distribute controlled
substances, as well as to conspire to do the same. Further, | am aware of federal firearm laws
and know that possessing firearms in furtherance of a drug trafficking crime is a violation of
Title 18, United States Code, Sections 9249(c)(1)(A) and 2. Since 2009, I have been dedicated

solely to the investigation of narcotics offenses.

4. This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter.
Case: 3:19-mj-00500-MJN Doc #: 1 Filed: 08/14/19 Page: 4 of 17 PAGEID #: 4

IDENTIFICATION OF THE DEVICE TO BE EXAMINED

Bs The property to be searched:

a, Gold Apple iPhone cellular telephone with no external markings.

fe White and silver Apple iPhone SE, Model A1662, IMEI:

356605080447127.

& White and gold Apple iPhone SE, Model A1662, IMEI:

353790081634098.

hereinafter referred to as “Devices.” The Devices are currently located at 7747 Clyo Road,

Centerville, Ohio 45459.

6. The applied-for warrant would authorize the forensic examination of the Device

for the purpose of identifying electronically stored data particularly described in Attachment B.
PROBABLE CAUSE

A On July 1, 2019, at approximately 3:30 p.m., Dayton Police Sergeant Ryan T.
Halburnt, observed a black 2019 Chevrolet Camaro with extremely dark window tint driving
towards him at a high rate of speed as he traveled south on N. Gettysburg Avenue at Edison
Street. Sergeant Halburnt, who was driving a marked City of Dayton police cruiser, turned
around as the vehicle passed him in an effort to read the license plate. The driver of the Camaro,
later identified as Jamal BRASSFIELD, made a sudden left turn onto Kammer Avenue and
began to accelerate away from Sergeant Halburnt as he traveled westbound through the

residential neighborhoods.

oe)
Case: 3:19-mj-00500-MJN Doc #: 1 Filed: 08/14/19 Page: 5 of 17 PAGEID #: 5

8. Sergeant Halburnt notified members of the SOSSTF and their aerial support, who
were in the area on an unrelated operation. The SOSSTF aerial unit located the black Camaro
and relayed its’ location until Dayton Police Officers Mark Orick and Ross Nagy were able to
get behind it in their marked City of Dayton police vehicle. Officer Orick used his overhead
lights to signal a traffic stop on the Camaro as they traveled northbound on State Route 49, The
Camaro immediately accelerated away from the police cruiser in an effort to evade Law

Enforcement.

. The Camaro continued to drive at a high rate of speed through various
neighborhoods until it eventually pulled into the Marathon Gas Station located at 4351 Riverside
Drive. The driver and sole occupant, Jamal BRASSFIELD, exited the vehicle and went into the
gas station. When he exited the gas station TFO Michael Fuller, TFO Fred Zollers, and Special

Agent Nick Graziosi took him into custody.

10. The Chevrolet Camaro was inventoried prior to its’ tow and a loaded Glock
Model 36 handgun, $8,980.00 in United States currency and 247 grams (field weight) of
Marijuana were recovered from the passenger compartment of the vehicle. Investigators also

seized 3 cellular telephones from BRASSFIELD’s vehicle during the inventory:
a. Gold Apple iPhone cellular telephone with no external markings.
b. White and silver Apple iPhone SE, Model A1662, IMEI: 356605080447127.
c. White and gold Apple iPhone SE, Model A1662, IMEI: 353790081634098.

11. Given the amount of marijuana and U.S. Currency in the vehicle, the presence of

a firearm (a common tool of the drug trade), and his flight from police, I believe that

4
Case: 3:19-mj-00500-MJN Doc #: 1 Filed: 08/14/19 Page: 6 of 17 PAGEID #: 6

BRASSFIELD was engaged in drug trafficking activity. I know that drug traffickers frequently
use cellular telephones like the Devices to contact customers, to arrange drug sales including
price, quantity, and location, to take and send pictures of their products as well as conspirators.
Drug traffickers frequently store videos and photographs on their cellular telephone relating to
their drug trafficking activities, such images of themselves holding firearms, processing drugs, or
displaying drug trafficking proceeds. Cellular telephones often contain information reflecting
locations that a drug trafficker frequents or travels; this information may reveal locations of

customers, stash houses, or sources of supply.

12. | The Devices are currently in the lawful possession of the FBI Dayton Resident
Agency. The Devices came into the FBI’s possession in the following way: The Devices were
seized incident to arrest by the Dayton Police Department and the FBI. Therefore, while the FBI
might already have all necessary authority to examine the Devices, I seek this additional warrant
out of an abundance of caution to be certain that an examination of the Devices will comply with

the Fourth Amendment and other applicable laws.

13. The Devices are currently in storage at the FBI Dayton Resident Agency located
at 7747 Clyo Road, Centerville, Ohio 45459. In my training and experience, | know that the
Device has been stored in a manner in which its contents are, to the extent material to this
investigation, in substantially the same state as they were when the Device first came into the

possession of the FBI.
Case: 3:19-mj-00500-MJN Doc #: 1 Filed: 08/14/19 Page: 7 of 17 PAGEID #: 7

TECHNICAL TERMS

14. Based on my training and experience, I use the following technical terms to

convey the following meanings:

a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular
telephone) is a handheld wireless device used for voice and data communication
through radio signals. These telephones send signals through networks of
transmitter/receivers, enabling communication with other wireless telephones or
traditional “land line” telephones. A wireless telephone usually contains a “call
log,” which records the telephone number, date, and time of calls made to and
from the phone. In addition to enabling voice communications, wireless
telephones offer a broad range of capabilities. These capabilities include: storing
names and phone numbers in electronic “‘address books;” sending, receiving, and
storing text messages and e-mail; taking, sending, receiving, and storing still
photographs and moving video; storing and playing back audio files; storing
dates, appointments, and other information on personal calendars; and accessing
and downloading information from the Internet. Wireless telephones may also
include global positioning system (“GPS”) technology for determining the

location of the device.

b. Digital camera: A digital camera is a camera that records pictures as digital
picture files, rather than by using photographic film. Digital cameras use a
variety of fixed and removable storage media to store their recorded images.

Images can usually be retrieved by connecting the camera to a computer or by

6
Case: 3:19-mj-00500-MJN Doc #: 1 Filed: 08/14/19 Page: 8 of 17 PAGEID #: 8

connecting the removable storage medium to a separate reader. Removable
storage media include various types of flash memory cards or miniature hard
drives. Most digital cameras also include a screen for viewing the stored images.
This storage media can contain any digital data, including data unrelated to

photographs or videos.

c. Portable media player: A portable media player (or “MP3 Player” or iPod) is a
handheld digital storage device designed primarily to store and play audio, video,
or photographic files. However, a portable media player can also store other
digital data. Some portable media players can use removable storage media.
Removable storage media include various types of flash memory cards or
miniature hard drives. This removable storage media can also store any digital
data. Depending on the model, a portable media player may have the ability to
store very large amounts of electronic data and may offer additional features such

as a calendar, contact list, clock, or games.

d. GPS: A GPS navigation device uses the Global Positioning System to display its
current location. It often contains records the locations where it has been. Some
GPS navigation devices can give a user driving or walking directions to another
location. These devices can contain records of the addresses or locations involved
in such navigation. The Global Positioning System (generally abbreviated
“GPS”) consists of 24 NAVSTAR satellites orbiting the Earth. Each satellite
contains an extremely accurate clock. Each satellite repeatedly transmits by radio

a mathematical representation of the current time, combined with a special
Case: 3:19-mj-00500-MJN Doc #: 1 Filed: 08/14/19 Page: 9 of 17 PAGEID #: 9

sequence of numbers. These signals are sent by radio, using specifications that
are publicly available. A GPS antenna on Earth can receive those signals. When
a GPS antenna receives signals from at least four satellites, a computer connected
to that antenna can mathematically calculate the antenna’s latitude, longitude, and

sometimes altitude with a high level of precision.

e. PDA: A personal digital assistant, or PDA, is a handheld electronic device used
for storing data (such as names, addresses, appointments or notes) and utilizing
computer programs. Some PDAs also function as wireless communication
devices and are used to access the Internet and send and receive e-mail. PDAs
usually include a memory card or other removable storage media for storing data
and a keyboard and/or touch screen for entering data. Removable storage media
include various types of flash memory cards or miniature hard drives. This
removable storage media can store any digital data. Most PDAs run computer
software, giving them many of the same capabilities as personal computers. For
example, PDA users can work with word-processing documents, spreadsheets,
and presentations. PDAs may also include global positioning system (“GPS”)

technology for determining the location of the device.

f. Tablet: A tablet is a mobile computer, typically larger than a phone yet smaller
than a notebook, that is primarily operated by touching the screen. Tablets
function as wireless communication devices and can be used to access the Internet
through cellular networks, 802.11 “wi-fi” networks, or otherwise. Tablets

typically contain programs called apps, which, like programs on a personal
Case: 3:19-mj-00500-MJN Doc #: 1 Filed: 08/14/19 Page: 10 of 17 PAGEID #: 10

computer, perform different functions and save data associated with those
functions. Apps can, for example, permit accessing the Web, sending and

receiving e-mail, and participating in Internet social networks.

Pager: A pager is a handheld wireless electronic device used to contact an
individual through an alert, or a numeric or text message sent over a
telecommunications network. Some pagers enable the user to send, as well as

receive, text messages.

IP Address: An Internet Protocol address (or simply “IP address”) is a unique
numeric address used by computers on the Internet. An IP address is a series of
four numbers, each in the range 0-255, separated by periods (e.g., 121.56.97.178).
Every computer attached to the Internet computer must be assigned an IP address
so that Internet traffic sent from and directed to that computer may be directed
properly from its source to its destination. Most Internet service providers control
a range of IP addresses. Some computers have static—that is, long-term—TIP
addresses, while other computers have dynamic—that is, frequently changed—IP

addresses.

Internet: The Internet is a global network of computers and other electronic
devices that communicate with each other. Due to the structure of the Internet,
connections between devices on the Internet often cross state and international
borders, even when the devices communicating with each other are in the same

state.
Case: 3:19-mj-00500-MJN Doc #: 1 Filed: 08/14/19 Page: 11 of 17 PAGEID #: 11

15. Based on my training, experience, and research, 1 know that the Devices have
capabilities that allow them to serve as a wireless telephone, digital camera, portable media
player, GPS navigation device, PDA, and provide internet access. In my training and
experience, examining data stored on devices of this type can uncover, among other things,

evidence that reveals or suggests who possessed or used the device.
ELECTRONIC STORAGE AND FORENSIC ANALYSIS

16. Based on my knowledge, training, and experience, I know that electronic devices
can store information for long periods of time. Similarly, things that have been viewed via the
Internet are typically stored for some period of time on the device. This information can

sometimes be recovered with forensics tools.

17. Forensic evidence. As further described in Attachment B, this application seeks
permission to locate not only electronically stored information that might serve as direct
evidence of the crimes described on the warrant, but also forensic evidence that establishes how
the Device was used, the purpose of its use, who used it, and when. There is probable cause to

believe that this forensic electronic evidence might be on the Device because:

a. Data on the storage medium can provide evidence of a file that was once on the
storage medium but has since been deleted or edited, or of a deleted portion of a

file (such as a paragraph that has been deleted from a word processing file).

b. Forensic evidence on a device can also indicate who has used or controlled the
device. This “user attribution” evidence is analogous to the search for “indicia of

occupancy” while executing a search warrant at a residence.

10
Case: 3:19-mj-00500-MJN Doc #: 1 Filed: 08/14/19 Page: 12 of 17 PAGEID #: 12

18.

c.

A person with appropriate familiarity with how an electronic device works may,
after examining this forensic evidence in its proper context, be able to draw
conclusions about how electronic devices were used, the purpose of their use, who

used them, and when.

The process of identifying the exact electronically stored information on a storage
medium that is necessary to draw an accurate conclusion is a dynamic process.
Electronic evidence is not always data that can be merely reviewed by a review
team and passed along to investigators. Whether data stored on a computer is
evidence may depend on other information stored on the computer and the
application of knowledge about how a computer behaves. Therefore, contextual
information necessary to understand other evidence also falls within the scope of

the warrant.

Further, in finding evidence of how a device was used, the purpose of its use, who
used it, and when, sometimes it is necessary to establish that a particular thing is

not present on a storage medium.

Nature of examination. Based on the foregoing, and consistent with Rule

41(e)(2)(B). the warrant I am applying for would permit the examination of the device consistent

with the warrant. The examination may require authorities to employ techniques, including but

not limited to computer-assisted scans of the entire medium, that might expose many parts of the

device to human inspection in order to determine whether it is evidence described by the warrant.

1
Case: 3:19-mj-00500-MJN Doc #: 1 Filed: 08/14/19 Page: 13 of 17 PAGEID #: 13

19, Manner of execution. Because this warrant seeks only permission to examine a
device already in law enforcement’s possession, the execution of this warrant does not involve
the physical intrusion onto a premises. Consequently, I submit there is reasonable cause for the

Court to authorize execution of the warrant at any time in the day or night.
CONCLUSION

20. [ submit that this affidavit supports probable cause for a search warrant
authorizing the examination of the Device described in Attachment A to seek the items described

in Attachment B.

IZ
Case: 3:19-mj-00500-MJN Doc #: 1 Filed: 08/14/19 Page: 14 of 17 PAGEID #: 14

REQUEST FOR SEALING

a1. It is respectfully requested that this Court issue an order sealing, until further
order of the Court. all papers submitted in support of this application, including the application
and search warrant. I believe that sealing this document is necessary because the warrant is
relevant to an ongoing investigation into the criminal organizations as not all of the targets of this
investigation will be searched at this time. Based upon my training and experience, I have
learned that, online criminals actively search for criminal affidavits and search warrants via the
internet, and disseminate them to other online criminals as they deem appropriate, i.e., post them
publicly online through the carding forums. Premature disclosure of the contents of this affidavit
and related documents may have a significant and negative impact on the continuing

investigation and may severely jeopardize its effectiveness.

Respectfully submitted,

Wea. LD

Maida ‘T.Fuller — \ =
Spectat Agent

Federal Bureau of Investigation

Subscribed and sworn to b betorrs me

 

 

 
Case: 3:19-mj-00500-MJN Doc #: 1 Filed: 08/14/19 Page: 15 of 17 PAGEID #: 15

ATTACHMENT A
l. The property to be searched:
a. Gold Apple iPhone cellular telephone with no external markings.

b. White and silver Apple iPhone SE, Model A1662, IMEI:

356605080447127.

G White and gold Apple iPhone SE, Model A1662, IMEI:
35379008 1634098.
The devices currently stored at 7747 Clyo Road, Centerville, Ohio 45459.
This warrant authorizes the forensic examination of the Device for the purpose of

identifying the electronically stored information described in Attachment B.
Case: 3:19-mj-00500-MJN Doc #: 1 Filed: 08/14/19 Page: 16 of 17 PAGEID #: 16

ATTACHMENT B

i, All records on the Device described in Attachment A that relate to violations of
Title 21 U.S.C. § 843(b) (use of a telecommunication facility to facilitate a controlled substance

offense) and involve Jamal BRASSFIELD since February 1, 2019, including:
a. lists of customers and related identifying information:

b. types, amounts, and prices of drugs trafficked as well as dates, places, and

amounts of specific transactions;

c. any information related to sources of drugs (including names, addresses, phone

numbers, or any other identifying information);

d. any information recording BRASSFIELD’s schedule or travel from February 1,

2019 to the present;

e. all bank records, checks, credit card bills, account information, and other financial

records.

2. Evidence of user attribution showing who used or owned the Device at the time
the things described in this warrant were created, edited, or deleted, such as logs, phonebooks,

saved usernames and passwords, documents, and browsing history;

As used above, the terms “records” and “information” include all of the foregoing items
of evidence in whatever form and by whatever means they may have been created or stored,
including any form of computer or electronic storage (such as flash memory or other media that

can store data) and any photographic form.
Case: 3:19-mj-00500-MJN Doc #: 1 Filed: 08/14/19 Page: 17 of 17 PAGEID #: 17

This warrant authorizes a review of electronic storage media and electronically stored
information seized or copied pursuant to this warrant in order to locate evidence, fruits, and
instrumentalities described in this warrant. The review of this electronic data may be conducted
by any government personnel assisting in the investigation, who may include, in addition to law
enforcement officers and agents, attorneys for the government, attorney support staff, and
technical experts. Pursuant to this warrant, the FBI may deliver a complete copy of the seized or
copied electronic data to the custody and control of attorneys for the government and their

support staff for their independent review.
